Citation Nr: 1338387	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing in October 2012 before the undersigned Veterans Law Judge, held at the RO (Travel Board hearing)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At the October 2012 Travel Board hearing, the Veteran indicated that he was receiving treatment for his service-connected disabilities from a private chiropractor. To ensure that all relevant evidence is included in the claims file, a request for additional records must be made.  

In addition, this case is being remanded to schedule the Veteran for a new VA examination to determine if the Veteran's service connected disabilities are of such severity as to prevent him from finding or maintaining substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of private treatment for the Veteran's service-connected disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2. Schedule the Veteran for a VA examination(s) to determine the impact of all of his service connected disabilities on his ability to work. The examiner(s) should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any. The examiner(s) is also asked to discuss the effect of each of the Veteran's service connected disabilities on his ability to work. 

The VA examiner(s) is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to age or any non-service connected health problems, render the Veteran unable to find and maintain substantially gainful employment. A rationale for his or her opinion should be provided. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner(s), who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed.

3. When the development requested has been completed, and compliance with the requested action has been ensured, this case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


